EXHIBIT 32.1 Section 1350 Certifications STATEMENT FURNISHED PURSUANT TO SECTION -OXLEY ACT OF 2002 The undersigned is the Chief Executive Officer and Chief Financial Officer of 1847 Holdings LLC. This Certification is made pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. This Certification accompanies the Quarterly Report on Form 10-Q of 1847 Holdings LLC for the three months ended March 31, 2014. The undersigned certifies that such Quarterly Report on Form 10-Q fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 and that the information contained in such Quarterly Report on Form 10-Q fairly presents, in all material respects, the financial condition and results of operations of 1847 Holdings LLC as of March 31, 2014. This Certification is executed as of June 23, 2014 By: /s/ Ellery W. Roberts Name: Ellery W. Roberts Titles: Chief Executive Officer and Chief Financial Officer (Principal Executive Officer, Principal Financial Officer and Principal Accounting Officer) A signed original of this written statement required by Section 906 has been provided to 1847 Holdings LLC and will be retained by 1847 Holdings LLC and furnished to the Securities and Exchange Commission or its staff upon request. The forgoing certification is being furnished to the Securities and Exchange Commission pursuant to § 18 U.S.C. Section 1350. It is not being filed for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and is not to be incorporated by reference into any filing of the Company, whether made before or after the date hereof, regardless of any general incorporation language in such filing.
